

Exhibit 10.2




September 9, 2016


Each of the 2010 - 2016 LTIP Award Agreements and their associated Non-Compete
Agreements are clarified and amended as follows:


Nothing in this Agreement (1) prohibits or impedes Employee from reporting
possible violations of federal law or regulation to any governmental agency or
entity (including but not limited to the Department of Justice, the Securities
and Exchange Commission (SEC), the Congress, and any agency Inspector General),
from making other disclosures that are protected under the whistleblower
provisions of federal law or regulation, or from receiving a monetary award from
the SEC related to participation in an SEC investigation or proceeding, or (2)
requires Employee to obtain prior authorization of Norfolk Southern Corporation
to make any such reports or disclosures or to notify Norfolk Southern
Corporation of such reports or disclosures.






